Dear Judge Doucet:
We received your request for an opinion on behalf of the Conference of Court of Appeal Chief Judges.  You inquire if funds collected by each clerk of court, pursuant to La.R.S. 13:352(C), may be used to purchase uniform shirts for court personnel and judges.  La.R.S. 13:352(C) provides as follows:
    From the fees collected by each clerk, he shall pay the premiums on the fidelity bonds required under R.S. 13:351. The balance shall be retained and may be expended for the purchase of stationary, books, furniture, equipment, and other expenses in the operation of the court and the clerk's office, as directed by the court.
  Because your request questions the use of public funds, it must be addressed in light of Article 7, Section 14 of the Louisiana Constitution of 1974 which prohibits the state or any of its political subdivision from loaning, pledging, or donating funds, property or things of value to or for any person, association, or corporation.  The Louisiana Supreme Court ruled that Article 7, Section 14 is violated whenever the state or one of its political subdivisions seeks to give up something of value when it is under no obligation to do so.  City of Port Allen v. Louisiana Municipal Risk Agency, 439 So.2d 399
(La. 1983).
It is our understanding from the facts contained in your request that the uniform shirts will display the seal of each court of appeal and will be used by court personnel while they are engaged in their official duties.  Each court will adopt a policy governing the wearing of the shirt.  La.R.S. 13:352(C) grants broad authority to the court for its operational expenses.  We previously opined that criminal court cost funds could be used to purchase uniforms for court employees because such was an operational expense of the court.  See Attorney General Opinion 83-772.  Accordingly, it is our opinion that the balance of funds from fees collected by each clerk of court, pursuant to La.R.S. 13:352(C) may be used to purchase uniform shirts for court personnel and judges.
We trust this adequately responds to your request.  If you have any questions, please contact our office.
                      With kindest regards, Very truly yours,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: ______________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt